 Case 8:21-cv-01823-WFJ-AEP Document 3 Filed 08/04/21 Page 1 of 2 PageID 17




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

RANDY A. HART,

       Plaintiff,
v.                                                 CASE NO. 8:21-cv-1823-WFJ-AEP

GRADY JUDD, et al.,

      Defendants.
_______________________/

                                         ORDER

       Mr. Hart, a Florida pre-trial detainee, initiated this action pro se by filing a civil

rights complaint (Doc. 1) in which he alleges that he was falsely arrested and detained.

His failure to pay the filing fee is construed as a request for leave to proceed in forma

pauperis under 28 U.S.C. § 1915.

       Section 1915(g) provides:

       (g) In no event shall a prisoner bring a civil action or appeal a judgment
           in a civil action or proceeding under this section if the prisoner has,
           on 3 or more prior occasions, while incarcerated or detained in any
           facility, brought an action or appeal in a court of the United States
           that was dismissed on the grounds that it is frivolous, malicious, or
           fails to state a claim upon which relief may be granted, unless the
           prisoner is under imminent danger of serious physical injury.

28 U.S.C. § 1915(g). 1




1 Although Mr. Hart is a pre-trial detainee, he is subject to § 1915(g) because “the term
‘prisoner’ means any person incarcerated or detained in any facility who is accused of,
convicted of, sentenced for, or adjudicated delinquent for, violations of criminal law or the
terms and conditions of parole, probation, pretrial release, or diversionary program.” 28
U.S.C. § 1915(h).
 Case 8:21-cv-01823-WFJ-AEP Document 3 Filed 08/04/21 Page 2 of 2 PageID 18




       Mr. Hart’s prior cases, dismissed as either frivolous, malicious, or for failing to

state a claim upon which relief may be granted include Hart v. Judd, 8:11-cv-1590-T-

33TBM (M.D.Fla.); Hart v. State of Florida, 8:13-cv-2533-T-30MAP (M.D.Fla.); Hart

v. Knight, 8:16-cv-1337-T-33JSS (M.D.Fla.); and Hart v. Hays, 8:16-cv-1391-T-

17TGW (M.D.Fla.). Because he has had at least three prior dismissals that qualify

under Section 1915(g) and because he alleges no facts showing he is under imminent

danger of serious physical injury, 2 Mr. Hart may not proceed in forma pauperis. He

may initiate a new civil rights case by filing a civil rights complaint and paying the

filing fee in full.

       Accordingly,    the   complaint     (Doc.    1)   is   DISMISSED        WITHOUT

PREJUDICE to filing a new complaint, in a new case, with a new case number, upon

the payment of the filing fee. The CLERK must close the case.

       ORDERED in Tampa, Florida, on August 4, 2021.




Copy to: Randy A. Hart, pro se

2 Mr. Hart’s allegations that he is being “held” in “a dorm with violent inmates” and “is
under imminent danger of serious physical injury” (Doc. 1, p. 3) are insufficient to show he
is under imminent danger of serious physical injury. See, e.g., Allen v. Belcher, 2011 WL
13319211, at *1 (M.D. Fla. Dec. 9, 2011), report and recommendation adopted, 2012 WL
13129852 (M.D. Fla. Jan. 20, 2012) (“Plaintiff’s vague and conclusory allegation of possible
future harm is insufficient to trigger the ‘imminent danger of serious physical injury’
exception to dismissal under § 1915(g).”) (citation omitted).

                                             2
